NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ANTHONY LAMBERSON,                        )
a/k/a ANTHONY JESSE LAMBERSON,            )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D20-1095
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 18, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Chris Helinger, Judge.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and SMITH, JJ., Concur.